DETAILED ACTION
This Communication is a First Action on the Merits. Claims 1-20, as originally filed, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 11 recite a step of determining …a device audio type corresponding to the device identifier… It is not clear from the specification or the claim language what device audio type is referencing. Claims 2-10 depend on Claim 1 and are rejected under a similar rationale. Claims 12-20 depend on Claim 11 and are rejected under a similar rationale.
The term "substantially matches" in Claims 1 and 11 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not 
Claims 2-10 depend on Claim 1 and are rejected under a similar rationale. Claims 12-20 depend on Claim 11 and are rejected under a similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 11-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lousky et al (2017/0194004 A1) in view of Sheets et al (2013/0232073 A1).
As per Claim 1, Lousky teaches a method for authenticating a registered user using a voice activated device, the method comprising: receiving, by a server computing device, first data representing a user identifier corresponding to a registered user and second data representing a device identifier corresponding to a voice activated device (caller name, customer number, caller telephone number: Figure 1 – References 12 and 26; Page 4, Paragraph [0052] and [0064]).
(Note: In paragraph [0064], Lousky describes user provided identification information [e.g. user name, customer number associated with the user, ID number and/or social security number – first data]. Lousky also describes the receipt of identification information automatically received related to the call [e.g. calling party number, location information associated with the caller origin – second data])
20; Page 4, Paragraph [0064]); receiving, by the server computing device, third data representing a spoken voice utterance having the calculated length corresponding to the registered user using the voice activated device (Page 6, Paragraph [0087]; Page 7, Paragraph [0100]).
(Note: In paragraph [0064], Lousky describes the retrieval of know your customer [KYC] questions related to information stored in a customer profile. The customer may be asked to provide personal details or describe prior transactions performed which is used to record an audio segment or an audio stream [i.e. user metadata corresponding to the user identifier and a device audio type])
Lousky further teaches processing, by the server computing device, the third data representing the spoken voice utterance based on the device audio type (Page 7, Paragraphs [0101] and [0102]); comparing, by the server computing device, the processed third data representing the spoken voice utterance and a voiceprint associated with the registered user (Page 7, Paragraphs [0103] – [0106]); and validating, by the server computing device, the registered user in response to determining that the processed third data representing the spoken voice utterance substantially matches the voiceprint associated with the registered user (Page 7, Paragraph [0108]).
Lousky does not teach calculating, by the server computing device, a risk score based on the user metadata corresponding to the user identifier; and calculating, by the server computing device, a length of spoken voice utterance based on the calculated risk score. However, Sheets teaches calculating, by the server computing device, a risk score based on the user metadata 
(Note: In paragraph [0037], Sheets describes the use of biometric technology [e.g. voice recognition] to authenticate a user. In paragraph [0034], Sheets describes a predetermined correlation being used to establish a risk factor as to user authentication wherein a high correlation indicates the user has a low risk factor; and a low correlation indicates the user has a high risk factor)
(Note: In paragraph [0087], Lousky describes extracting segments of speech from or a predetermined maximum duration wherein the maximum duration is commensurate with the duration of verbal response by users interacting with interactive voice response [IVR] systems [e.g. 3 to 5 seconds with a maximum of 5 seconds]. Figures 6A and 6B of Sheets is an illustration of a prompt shown to a user to obtain a voice sample for registration and verification purposes [e.g. The quick brown fox jumps over the lazy dog])
(Note: In paragraphs [0071] and [0072], Sheets describes a risk score module responsible for the calculation and/or adjustment of risk score associated with users. Sheets indicates that risk scores may be based on a number of valid biometric digital artifacts and/or additional criteria which may include but is not limited to transaction type, transaction location, transaction amount, etc. In a circumstance where the user is considered to be low risk the standard 3 to 5 second duration would be sufficient. In a circumstance where the user is considered to be high risk a longer duration may be appropriate [i.e. quick brown fox])  

As per Claims 2 and 12, the combination of Lousky and Sheets teaches wherein the voice activated device comprises one of a smartphone, a tablet, a laptop, a personal computer, or a voice assistant device (Sheets: Abstract, Page 1, Paragraphs [0005] and [0006]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lousky with the method and system as taught by Sheets to provide an additional layer of security for individuals conducting financial transactions that that enable verification of identity without requiring the disclosure of personally identifying information.
As per Claims 3, 4, 13 and 14, the combination of Lousky and Sheets teaches wherein the server computing device is further configured to receive a user location from the voice activated device;  wherein the server computing device is further configured to calculate the risk score based on the user location (Sheets: Page 6, Paragraph [0072]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lousky with the method and system as taught by Sheets to provide an additional layer of security for individuals conducting financial transactions that that enable verification of identity without requiring the disclosure of personally identifying information.
user historical data (Page 4, Paragraph [0064]). This is also taught by Sheets (Page 4, Paragraph [0048]).
As per Claims 6 and 16, the combination of Lousky and Sheets teaches wherein the spoken voice utterance comprises a user intention (Sheets – Money Transfer: Page 4, Paragraph [0048]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lousky with the method and system as taught by Sheets to provide an additional layer of security for individuals conducting financial transactions that that enable verification of identity without requiring the disclosure of personally identifying information.
As per Claims 8 and 18, the combination of Lousky and Sheets teaches wherein the voiceprint associated with the registered user corresponds to previously generated spoken voice utterances (Sheets: Figure 6A and 6B; Page 7, Paragraphs [0093] and [0094]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lousky with the method and system as taught by Sheets to provide an additional layer of security for individuals conducting financial transactions that that enable verification of identity without requiring the disclosure of personally identifying information.
As per Claims 9 and 19, the combination of Lousky and Sheets teaches wherein the server computing device is further configured to generate a security token in response to determining that the processed third data representing the spoken voice utterance substantially matches the at least one voiceprint associated with the registered user (Sheets: Page 2, Paragraph [0035]).

As per Claim 11, the combination of Lousky and Sheets teaches a system and method for authenticating a registered user using a voice activated device as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lousky with the method and system as taught by Sheets to provide an additional layer of security for individuals conducting financial transactions that that enable verification of identity without requiring the disclosure of personally identifying information.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lousky et al (2017/0194004 A1) in view of Sheets et al (2013/0232073 A1) as applied to Claims 6 and 16 above, and further in view of Cook et al (6,788,770 B1).
As per Claims 7 and 17, the combination of Lousky and Sheets teaches the method and system of Claims 6 and 16; but does not teach wherein the server computing device is further configured to determine an experience flow based on the user intention. However, Cook teaches wherein the server computing device is further configured to determine an experience flow based on the user intention (Figure 2; Column 2, Line 52 – Column 3, Line 26).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lousky and Sheets with the method and system as taught by Cook to keep voice prompts as short and concise as possible to .

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lousky et al (2017/0194004 A1) in view of Sheets et al (2013/0232073 A1) as applied to Claims 9 and 19 above, and further in view of CHMIELEWSKI et al (2018/0198841 A1).
As per Claims 10 and 20, the combination of Lousky and Sheets teaches the method and system of Claims 9 and 19; but does not teach wherein the server computing device is further configured to encrypt the security token with a certificate. However, Chmielewski teaches wherein the server computing device is further configured to encrypt the security token with a certificate (Page 5, Paragraph [0082]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lousky and Sheets with the method and system as taught by Chmielewski to combat identity theft committed by bad actors by securing and protecting personally identifying information (PII) from malicious actors seeking to exploit customer information for personal gain.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Creamer et al (2004/0193403 A1), WASSERBLAT et al (2010/0228656 A1), Golan et al (2005/0097320 A1), Pollack et al (10,867,612 B1), Zeppenfeld et al (2014/0254778 A1), Timemet al (2014/0379340 A1), Goel et al (2018/0308487 A1), Bhaskaran (2015/0187359 A1), Chang (2004/0162726 A1) and Brandwine (9,032,217 B1). Each of these describes systems and methods of performing biometric authorization of users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652